DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lesellier (Study of multichannel wideband receiver architectures, Feb 2014, hereinafter “Lesellier”)
Chang et al. (US 20130170840 A1, hereinafter “Chang”)
Jin et al. (US 8457620 B2, hereinafter “Jin”)
Horibe et al. (US 20040172148 A1, hereinafter “Horibe”)
Petersson et al. (US 20030171100 A1, hereinafter “Petersson”)
Hanevich et al. (US 8805297 B2, hereinafter “Hanevich”)
Behera et al. (US 20110306300 A1, hereinafter “Behera”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant invention as claimed is allowable over the cited prior art based on the board decision rendered on 12/28/2020. Therefore, claims 1-17, 19-21 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 8, 2021